Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to claims filed on 03/04/2021.
Claims 1-18 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, and 7-18 are rejected under 35 U.S.C. 103 as being unpatentable over LOSCHETTER (BE 1012834 A4, Provided in the IDS).
Regarding claim 1, LOSCHETTER disclose a product packaging machine (Fig. 1) for packaging products with extendible film (F) provided with a distributing unit (D) arranged for dispensing a portion of said continuous extendible film (F) and a rear gripper unit (C) arranged for cooperating with said distributing unit (D) to spread said portion of said extendible film (F) along an operating direction in a wrapping zone inside (Figs. 1 and 5) said packaging machine (Fig. 1) and 
further comprising two side gripper units (B, B’) that are movable towards and away from one another along a direction that is transverse to said operating direction grasp the extendible film laterally and arrange the extendible film below a product to be wrapped (Figs. 4-6), 
each of said side gripper units (B, B’) comprising a plurality of grippers (Fig. 1), each gripper having an upper jaw (17) and a lower jaw (7, Figs. 4-5), wherein at least either said upper jaw (17 and/or 417) or said lower jaw (7 and/or 207) comprises a contact surface (the top surface) arranged for interacting with said extendible film (F)
LOSCHETTER is silent regarding the upper or lower jaw comprises a contact surface having a width greater than 50 mm measured along said operating direction.
It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to have the jaw of the In re Rose, 105 USPQ 237. Therefore, it would have been obvious through routine experimentation to realize a width, such as “50mm”, because having a bigger gripping surface ensures that the film is gripped safely; easily tensioned and wrapped effectively around the product with less prospect of creases.
LOSCHETTER further teaches:

Regarding claim 2, LOSCHETTER as modified teaches all of the limitations of the current invention as stated above with respect to the rejection of Claim 1, in particular each of said side gripper units (B, B’) comprising a plurality of grippers (Fig. 1), each gripper having an upper jaw (17) and a lower jaw (7, Figs. 4-5), wherein at least either said upper jaw (17 and/or 417) or said lower jaw (7 and/or 207) comprises a contact surface (the top surface). 
However, LOSCHETTER as modified fails to explicitly disclose the details of the width. It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to have the jaw of the gripper with a surface having a width between than 51 mm and 60mm, since such a modification would have involved a mere change in the size of the component, and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Therefore, it would have been obvious through routine 
Regarding claim 3, wherein said contact surface is arranged in said lower jaw (7 and/or 207, Figs. 3-6).
Regarding claim 4, LOSCHETTER as modified teaches all of the limitations of the current invention as stated above with respect to the rejection of Claim 1, in particular thee gripper (B, B’). 
However, LOSCHETTER as modified fails to explicitly disclose the said plurality of grippers consists of only six grippers. It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to have 6 grippers instead of 7, since it has been held that the omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art. In re Karlson, 136 USPQ 184. Therefore, it would have been obvious through routine experimentation to realize 6 grippers for the packaging machine, because by omitting one gripper of LOSCHETTER, the packaging machine of LOSCHETTER will still function essentially in the same manner which is gripping the film while reducing the number of components of the machine, thereby reducing overall cost.
Regarding claim 7, LOSCHETTER as modified teaches all of the limitations of the current invention as stated above with respect to the rejection of Claim 5, in particular each of said side gripper units (B, B’ of LOSCHETTER).
LOSCHETTER as modified fails to explicitly disclose the details of the width. It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to have the jaw of the gripper with a surface having a width equal to 57mm, since such a modification would have involved a mere change in the size of the component, and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Therefore, it would have been obvious through routine experimentation to realize a width, such as “equal to 57mm”, because having a bigger gripping surface ensures that the film is gripped safely; easily tensioned and wrapped effectively around the product with less prospect of creases.
Regarding claim 8, wherein said contact surface is arranged in said lower jaw (7 and/or 207, Figs. 3-6).
Regarding claim 9, LOSCHETTER as modified teaches all of the limitations of the current invention as stated above with respect to the rejection of Claim 2, in particular thee gripper (B, B’). 
However, LOSCHETTER as modified fails to explicitly disclose the said plurality of grippers consists of only six grippers. It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to have 6 grippers instead of 7, since it has been held that the omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art. In re Karlson, 136 USPQ 184. Therefore, it would have been obvious through routine experimentation to realize 6 
Regarding claim 10, LOSCHETTER as modified teaches all of the limitations of the current invention as stated above with respect to the rejection of Claim 3, in particular thee gripper (B, B’). 
However, LOSCHETTER as modified fails to explicitly disclose the said plurality of grippers consists of only six grippers. It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to have 6 grippers instead of 7, since it has been held that the omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art. In re Karlson, 136 USPQ 184. Therefore, it would have been obvious through routine experimentation to realize 6 grippers for the packaging machine, because by omitting one gripper of LOSCHETTER, the packaging machine of LOSCHETTER will still function essentially in the same manner which is gripping the film while reducing the number of components of the machine, thereby reducing overall cost.
Regarding claim 11, LOSCHETTER disclose A product packaging machine (Fig. 1) for packaging products with extendible film (F), the product packaging machine (Fig. 1) comprising: a distributing unit (D) arranged for dispensing a portion of said continuous extendible film (F); a rear gripper unit (A) arranged for cooperating with said distributing unit (D) to spread said portion of said extendible film (F) along an operating 
LOSCHETTER is silent regarding the upper or lower jaw comprises a contact surface having a width greater than 50 mm measured along said operating direction.
It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to have the jaw of the gripper with a surface having a width greater than 50 mm measured along said operating direction, since such a modification would have involved a mere change in the size of the component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237. Therefore, it would have been obvious through routine experimentation to realize a width, such as “50mm”, because having a bigger gripping surface ensures that the film is gripped safely; easily tensioned and wrapped effectively around the product with less prospect of creases.
Regarding claim 12, LOSCHETTER as modified teaches all of the limitations of the current invention as stated above with respect to the rejection of Claim 11, in particular each of said side gripper units (B, B’) comprising a plurality of grippers (Fig. 
However, LOSCHETTER as modified fails to explicitly disclose the details of the width. It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to have the jaw of the gripper with a surface having a width between than 51 mm and 60mm, since such a modification would have involved a mere change in the size of the component, and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Therefore, it would have been obvious through routine experimentation to realize a width, such as “between 51mm and 60mm”, because having a bigger gripping surface ensures that the film is gripped safely; easily tensioned and wrapped effectively around the product with less prospect of creases.
Regarding claim 13, wherein said contact surface is arranged in said lower jaw (7 and/or 207, Figs. 3-6).
Regarding claim 14, LOSCHETTER as modified teaches all of the limitations of the current invention as stated above with respect to the rejection of Claim 11, in particular thee gripper (B, B’). 
Regarding claim 15, LOSCHETTER as modified teaches all of the limitations of the current invention as stated above with respect to the rejection of Claim 11, in particular each of said side gripper units (B, B’ of LOSCHETTER).
LOSCHETTER as modified fails to explicitly disclose the details of the width. It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to have the jaw of the gripper with a surface having a width equal to 57mm, since such a modification would have involved a mere change in the size of the component, and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Therefore, it would have been obvious through routine experimentation to realize a width, such as “equal to 57mm”, because having a bigger gripping surface ensures that the film is gripped safely; easily tensioned and wrapped effectively around the product with less prospect of creases.
Regarding claim 16, wherein said contact surface is arranged in said lower jaw (7 and/or 207, Figs. 3-6).
Regarding claim 17, LOSCHETTER as modified teaches all of the limitations of the current invention as stated above with respect to the rejection of Claim 12, in particular thee gripper (B, B’). 
However, LOSCHETTER as modified fails to explicitly disclose the said plurality of grippers consists of only six grippers. It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to have 6 grippers instead of 7, since it has been held that the omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art. In re Karlson, 136 USPQ 184. Therefore, it would have been obvious through routine experimentation to realize 6 
Regarding claim 18, LOSCHETTER as modified teaches all of the limitations of the current invention as stated above with respect to the rejection of Claim 13, in particular thee gripper (B, B’). 
However, LOSCHETTER as modified fails to explicitly disclose the said plurality of grippers consists of only six grippers. It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to have 6 grippers instead of 7, since it has been held that the omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art. In re Karlson, 136 USPQ 184. Therefore, it would have been obvious through routine experimentation to realize 6 grippers for the packaging machine, because by omitting one gripper of LOSCHETTER, the packaging machine of LOSCHETTER will still function essentially in the same manner which is gripping the film while reducing the number of components of the machine, thereby reducing overall cost.

However, LOSCHETTER as modified fails to explicitly disclose the said plurality of grippers consists of only six grippers. It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to have 6 grippers instead of 7, since it has been held that the omission of an .

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over LOSCHETTER (BE 1012834 A4, Provided in the IDS) in view of ERRASTI (EP 1036738 A1, provided in the IDS).
Regarding claim 5, LOSCHETTER discloses a product packaging method (Fig. 1) for packaging products with extendible film (F) in Which a portion of said continuous extendible film (F) is dispensed and said portion of said extendible film (F) is spread along an operating direction in a wrapping zone(Fig. 5) inside a packaging machine (Fig. 1) and further comprising grasping the extendible film (F) laterally and arranging the extendible film below a product to be wrapped (Fig. 6), 
LOSCHETTER does not expressly disclose wherein said grasping laterally comprises gripping said film between only two side grippers for each side of the film.
ERRASTI in a related invention teaches that it is old and well known to grip (via grippers 19) a film (4) between only two side grippers (19) for each side of the film (4) (Figs. 4-5).
LOSCHETTER by gripping said film between only two side grippers for each side of the film as taught by ERRASTI, in order to improve the tensioning of the film during the gripping process.
Regarding claim 6, LOSCHETTER as modified teaches all of the limitations of the current invention as stated above with respect to the rejection of Claim 5, in particular each of said side gripper units (B, B’ of LOSCHETTER OR 19 of ERRASTI).
However, LOSCHETTER as modified fails to explicitly disclose the details of the width. It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to have the jaw of the gripper with a surface having a width greater than 50mm, since such a modification would have involved a mere change in the size of the component, and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Therefore, it would have been obvious through routine experimentation to realize a width, such as “greater than 50mm”, because having a bigger gripping surface ensures that the film is gripped safely; easily tensioned and wrapped effectively around the product with less prospect of creases.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Notice of References Cited.  Those references not relied .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E IGBOKWE whose telephone number is (571)272-1124.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS E IGBOKWE/Examiner, Art Unit 3731
/ANDREW M TECCO/Primary Examiner, Art Unit 3731